Appellant was convicted of theft of an automobile of more than the value of $50 and his punishment assessed at three years in the penitentiary.
The uncontradicted testimony shows that in the early part of the night of February 5, 1917, Dr. Cloud's automobile was stolen from in front of his residence, at a certain locality in Fort Worth, and at the time it was stolen that he had therein certain instruments which he used as a veterinary surgeon and also certain papers; that his said automobile was that night driven to Dallas and very early the next morning was sold to a certain garage company in Dallas. The automobile was traced down and later recovered. A few days after the theft appellant and others were arrested accused of the theft of it. Soon after his arrest appellant, strictly in conformity with the statute regulating confessions, made and signed a written confession in which he stated where he lived in Fort Worth; that he knew Gordon Brock, Joe Cox and Otis Runyon; that on Friday evening about 6 o'clock he and Cox went to the home of Brock; they talked a while and then went up town to a certain pool hall and played pool a while therein when Runyon came in. The confession proceeds as follows: "Brock told us that he knew where he could sell a car. We decided to go out and steal one. We went out on the south side but did not get a chance to get one. We came back to town on a Summit Avenue car. We got off of this car at about the eleven hundred block on West Seventh *Page 546 
Street. We walked over to West Fifth Street and across several other streets looking for a car, but didn't find one. When we got to Lamar Street we came south. We found a Ford five-passenger car on Lamar between Seventh and Tenth. Gordon Brock went to this car and cranked it and got in and drove it off. I got in it in the middle of the block. The other two boys, Runyon and Cox, got in the car on the corner. We drove the car to North Fort Worth. We had a blowout and fixed it and drove out the Keller road to where a road turns off to Birdville. We drove to Birdville and then to Grapevine and from Grapevine to Dallas. About 8 o'clock the next morning we started out to sell the car. Brock went to a garage to see if he could sell the car. I waited about six blocks up the street. Runyon and Cox waited about three blocks from the garage. Brock came back and said that he had the car sold. He then went to where we had left the car, which was several blocks away from us. We walked to within about one block and saw that Brock got the car all right, and when he came on back toward the garage we came back to where we had been waiting. Brock went to the garage. I have not seen him any more since that time until this morning. When Brock did not come back I walked by the garage but did not see him or the other boys, so I thought that I had been beat out of my part of the proceeds of the sale. I then came back and caught an interurban car and came back to Fort Worth. I did not know that they had been arrested. I did not know who owned this car."
The State also proved that on said road on the route appellant stated in his confession he and the others took said car from Fort Worth to Dallas, some of the surgical instruments and papers of Dr. Cloud were found and fully identified by Dr. Cloud as those that were in the automobile at the time it was stolen. The evidence was ample and clearly sufficient to establish appellant's guilt.
Appellant has a very meager bill of exceptions objecting to the testimony of Mr. Morelock wherein he stated the number of said automobile, which he had bought in Dallas on the morning of February 6th. This was the number of Dr. Cloud's machine. This testimony was admissible as tending to show the identity of the car.
He has another like meager bill objecting to the testimony of Dr. Cloud to the effect that at the time his car was stolen he had said surgical instruments and papers therein which he in a day or two afterward recovered, some of them from parties who had found them along the road where said automobile had been driven from Fort Worth to Dallas, and himself found some of them along the same road. This testimony was clearly admissible as tending to show the identity of the stolen machine, and also to corroborate the appellant in his written confession of the route he and the others went in said machine from Fort Worth to Dallas.
Testimony of Mr. Bewley that he found some of those papers along *Page 547 
said route, which were identified, claimed and delivered to Dr. Cloud was admissible.
The confession of appellant, which was introduced by the State, showing that some or all of said persons whom appellant confessed were with him at the time said automobile was stolen and also with him in Dallas when the machine was sold early the next morning, was clearly sufficient, together with the other circumstances to show that some or all of them were principals with him in the theft of said machine. The court, therefore, did not err in telling the jury who were principals, as defined by the statute and submitting that issue. So that appellant's objection to the court submitting any charge at all on the subject of principals is without any merit. He claimed that the evidence did not raise any such issue. As stated, the evidence did raise such an issue so as to make it proper for the court to submit it to the jury.
Appellant claimed that he did not make said confession voluntarily and willingly, but in substance that he was forced to do so, and that he did so because the assistant county attorney and other officers promised him immunity if he would make the confession. The great preponderance of the testimony by several wtinesses on this issue was clearly against him. The court, however, told the jury that if said confession was not voluntarily and willingly made to wholly disregard it and not consider it for any purpose.
Appellant and his wife and mother testified to what would have been sufficient to have established an alibi for him if believed by the jury. The court properly submitted that issue to the jury and the jury found against him on ample evidence to sustain the conviction.
The record herein is clearly without any reversible error. The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 23, 1918.